 

MOODY NATIONAL REIT I, INC. 10-Q [mnrti-10q_093015.htm]



Exhibit 10.3



Assignment and Assumption of Agreement of Purchase and Sale

 

This Assignment and Assumption of Agreement of Purchase and Sale (“Assignment”)
is entered into between Moody National REIT I, Inc., a Maryland corporation
(“Assignor”), and Moody National REIT II, Inc., a Maryland corporation
(“Assignee”), as of September 25, 2015 (“Effective Date”).

 

RECITALS

 

A.            Pursuant to the terms of that certain Agreement of Purchase and
Sale dated May 11, 2015 by and between Mueller Hospitality, LP, a Texas limited
partnership (“Seller”), as seller, and Assignor, as buyer, as amended, modified
and supplemented (the “Purchase Agreement”), Assignor agreed to acquire the
Property (as such term is defined in the Purchase Agreement) located at 1200
Barbara Jordan Boulevard, Building 4, Austin, Travis County, Texas.

 

B.            Assignor desires to assign Assignor’s rights and interests in the
Purchase Agreement to Assignee, and Assignee wishes to assume all of Assignors
rights and interests in the Contract.

 

C.            The Parties desire to enter into this Assignment to, among other
things, assign the Assignor’s rights and interests in the Purchase Agreement to
Assignee and to evidence Assignee’s assumption of Assignor’s obligations and
liabilities under the Purchase Agreement.

 

ASSIGNMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.             Assignment of Contract. Assignor hereby assigns and transfers its
interest in the Purchase Agreement to Assignee. This Assignment does not release
Assignor of liability under the Purchase Agreement.

 

2.             Assumption. Assignee hereby acknowledges and agrees to all of the
terms of the Purchase Agreement and accepts the foregoing assignment and assumes
and agrees to perform all obligations of Assignor under the Purchase Agreement,
in accordance with the terms thereof.

 

3.             Counterparts; Facsimile Signatures. This Assignment may be
executed in multiple counterparts which, when combined together, shall
constitute an original of this Assignment. In addition, facsimile signatures of
the parties shall be effective on all counterparts of this Assignment.

 

[Signature Page to Follow]

 

 

 



Executed as of the date set forth above.

 



  ASSIGNOR:         Moody National REIT I, Inc., a Maryland corporation        
By: [ex_001.jpg]   Name: Brett C. Moody   Title: CEO         ASSIGNEE:        
Moody National REIT II, Inc., a Maryland corporation         By: [ex_001.jpg]  
Name: Brett C. Moody   Title: CEO

 



 

 